Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive.
Regarding 112 rejection: “battery manufacturing support apparatus” is being used as a generic placeholder under 35 USC 112(f) as being directed to “means for manufacturing batteries”… the term merely states what it does and not what structure that provides the function. The flow diagrams for the figures are not sufficient to provide adequate support; the specification further does not provide specifics to this feature. The instant claim appears to be a programmed general-purpose computer. There is insufficient disclosure to meet this term and the claims fail to meet both written description for the term as well as the term being indefinite. 
Applicant identifies the invention to be “a battery information processing apparatus and battery information processing method capable of providing information for allowing selection of an appropriate replacement cell in consideration of a difference in usage of a vehicle for each user.” The underlined segment of the clause presented by applicant is identified as a limitation which is not explicitly stated in the instant claim and could be a path forward claim amendments. The instant claim as presented is in a manner such that specific driver profiles and identification of batteries best utilized for them is not positively recited. The claims are presented in a general manner that read on a sorter, rejuvenator, and/or recycling method. This general recitation found in the claim has been examined and the specifics pertaining to the details of the SOC calculations and the specifics of the selection process are outside of the scope of the claims as recited. Applicant’s arguments are not commensurate in scope with the claims as presented as the claims pertain to a battery information processing apparatus and battery information processing method that is capable of allowing a selection of appropriate replacement of cells for a variety of uses based on plurality of desired end utilizations. There is no nexus between the selector and a driver profile and therefore the applicant’s arguments are not found persuasive.  
In view of applicant’s arguments presented, a brief search was conducted pertaining to battery SOC calculations and user battery relating to the final battery produced and given back to the user. This search was performed in order to help expedite prosecution and potentially give direction for amendment to allow arguments to be commensurate in scope with the claims and potentially art that would be applicable to such limitation. Please consider Li et al (PGPUB 2019/0329668) [brief description of the prior art element] if applicant chooses to engage in the AFCP 2.0 program.
The prior art teaches a battery pack that is analyzed, based on the individual state of the battery, the batteries are sorted and formed into a new battery set. The applicant arguments to a matching for a specific driver bringing the battery in and having a recycled battery pack specific for their driving type is not positively reflected in the instant claims and is therefore not commensurate in scope with the claims as presented. All arguments pertaining to the matching of a driver profile to a battery are moot as the instant claim is silent to such feature. 
The prior art teaches an analysis of the batteries which encompass fast and slow utilization and therefore would detect the deterioration of the cells based upon the calculations presented in the prior art. It is also interpreted that age of the battery, temperature of utilization, and other factors play into the deterioration of the battery. These factors would additionally be detected and compensated for by the prior art through the calculations of the state of the battery. 
The claim reference to a determination of a variation of a SOC per one running of the battery assembly is taught in the prior art under the comprising language. The prior art teaches a plurality of mechanisms to determine the overall health of the battery, one of which being the state of charge of a single running of the battery as that data point would be utilized in the computation for recycling. Additionally, instant claim is drawn to a battery information processing apparatus and manufacturing support apparatus; this is therefore classified under USC 101 as a device limitation. The specifics pertaining to the METHOD of the operation of the instant claim is not found to be as limiting as argued by the applicant. The clause of the instant claim introducing the battery information obtaining device and the amount of variation in the SOC pertain to data identification that is known in the art as shown in the prior art rejection. Taking an average or median of the SOC is factored into the state of health of the battery packs as presented below; additional data points to determine the deterioration of the battery does not teach away from including the single identified factor of the instant claimed invention. 
Applicant’s argument pertaining to a “threshold” and it appears the arguments are reading the specification pertaining to the matching of a driver to specific threshold levels. This is not commensurate in scope with the claims as presented. When we look at the instant claim as presented, the scope we look at is a battery with previous data stored on it, a general reorganization procedure, and a reforming. The applicant appears to be arguing bookend limitations which are not positively recited in the instant claim where the scope includes a known user profile of the battery coming in and its link to the desired battery to be assembled and issued to the user. These arguments that require information about the user dropping off the batter or utilizing the information of a dropped off batter and the battery recycled and given to the user based upon the profile of the battery dropped off are moot as they are not positively reflected limitations of the instant claim. 
Applicant properly identifies the teaching of Murase to teach taking a group of batteries, analyzing them, and creating a second battery from the presented batteries within the system. Murase is a general teaching of a recycling battery system. The secondary references modify the analysis and the desired end battery produced. The instant claimed limitation “the battery assembly including a plurality of cells” changes over the course of the instant claim. When this limitation is introduced, it has a first set of batteries, but by the end of the claim the set of batteries has changed. In the battery art, there are mechanism to identify deficient cells that are in need of replacing, the instant claim does not recite such scope. When we investigate the instant claim, there is limitation to an overall initial battery information data that the battery pack has pertaining to the state of charge utilizations of the battery assembly; this can either be a data compilation of the entire battery or each individual battery cell, this is not explicitly recited in the instant claim. The claim then jumps to the replacement information generator; all of the batteries from the first “battery assembly” could at this point be poured onto the table or completely discarded.  
Applicant arguments pertain to claim limitations that are referenced as “configured to”. This language can be met by the prior art if done directly or indirectly. The prior art teaches calculations that would meet this limitation and produce battery packs that align with the final arrangement pertaining to the claims as presented. 
Applicant argues the combination of the prior art fail to teach “device CONFIGURED TO obtain an amount of variation in state of charge per one running of the battery assembly used in a vehicle, wherein the amount of variation in SOC per one running of the battery assembly corresponds to one of (i)…median value…(ii)…average value…”. Firstly, as addressed above, the instant claim pertains to a device of a battery information processing apparatus and manufacturing support and therefore is not necessarily limited to method weight of particular limitations, especially in light of ‘configured to’ language. Secondly, the prior art teaches calculations that utilize the data that would detect this data and utilize it for the selection process. The instant claim is NOT drawn to a controller with specific logic steps recited that would impart structural weight and therefore such is not necessarily given to the instant claim. 
Applicant arguments fail to particularly address the specific selection mechanism of the SOC such that the prior art would not have produced the same end battery assembly after recycling, reordering, or repairing. The mere recitation of “based upon” is not sufficient to overcome the teaching of the prior art. The prior art teaches dynamic, algorithmic calculations compared to applicant’s “based upon” general language, allowability cannot be given to the instant claim as it is presented as the scope of the instant claim would be obviated by the combination of the prior art. The complex calculations presented from the prior art would include a final assembled battery that has the same replaced batteries as recited in the instant claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant specification provides verbiage for a programmed general-purpose computer. The flow diagrams for the figures in combination with the specification do not specifically identify description to significantly more than this general-purpose computer. The instant claim pertains to a “battery manufacturing support apparatus” which is a generic placeholder as it is being directed to “means for manufacturing batteries”. This term merely states what it does, not what structure that provides the function. There is insufficient disclosure to meet this term. The instant disclosure appears to be applying an abstract idea in a broad manner; the step of making the battery is insufficient to make the claim patent eligible. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claim lays weight to a “battery manufacturing support apparatus”. The structural support limitations of this clause are indefinite as the bounds are not defined in the instant claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murase et al (PGPUB 2012/0015221) further in view of Waki (PGPUB 2020/030372)
Claim 1: Murase teaches a battery pack comprising a plurality of batteries and memories associated thereto [Abstract]. The assembly includes instant claimed battery information processing apparatus to be a memory and detection [0029-0030]. The controller of the prior art teaches an analysis of different charge curves [Fig 9-10]. The controller of the prior art calculates a deterioration information based upon the voltage and charging characteristics [0031-0037]. Based upon the resulting deterioration curve, each battery is given a ranking for repackaging [0071-0076]. Murase teaches a calculation of deterioration curve and a device for reassembling the cells based on a calculation thereof [Fig 7-8; 0071-0081]. The utilization is for a vehicle [0050].
Murase teaches a charge curve to distinguish batteries in need of reassembly, but does not clarify additional considerations for packing batteries. 
Waki teaches a method of producing a battery pack based upon the SOC of connected charge [Abstract]. The specific method of battery pack assembly is taught [0092-0126]. The prior art teaches calculations which overlap with the processing method limitations within the instant claim. The end resulting arrangement of the new batteries of Murase would be substantially the same as those of the instant claim; there is no showing of any differences in the instant claimed controller and the prior art method of operating or a critically resulting battery pack. It is interpreted that one having ordinary skill in the art at the time of filing would be motivated to incorporate the battery calculations of Waki into the controller memory of Murase in order to increase storage of the batteries [0007-0008].
Additionally, MPEP 2144.04 III Automating a manual activity is utilized as support for the claimed limitations being obviated by the prior art. The selecting process of selecting a re-assembled battery for suitable purposes is an obvious task as one having ordinary skill in the art would not be motivated to create unsuitable batteries or utilize an unsuitable battery for a desired task. The level of one having ordinary skill in the art is interpreted to be one having a bachelors degree in engineering and therefore would be more than capable of identifying suitable reused battery packs for intended purposes; this is further supported in that it is conventional in the art to have different external casings and terminal connections specific for intended purposes whereby one having ordinary skill in the art would be motivated to arrange used battery cells into containers that are capable of being identified for specific utilization through fitting means whereby specific batteries would not fit in unintended utilization devices. The specifics of the instant claim information obtaining device does not materially produce a critical or unexpected reordering of the battery cells over the recitation of the prior art and therefore is not allowable at this time. The specifics of the configuration and selection of suitable replacement is a natural motivation through the prior art recitation of reusing batteries; reusing batteries that are not suitable would be counterproductive. 
Claim 2: Murase teaches a selection section (312) which is utilized in the repackaging (301) step [Fig 7-8]. The incorporation of different levels of category are interpreted to be for a first packaging, second packaging, and at least a throw away condition. One having ordinary skill in the art at the time of invention would find the disclosure of the instant claims obvious over the disclosure of the prior art detection, control, and repackaging.
Murase would be motivated to incorporate the specifics taught by Waki in order to improve the calculations of efficiently creating new battery structures.
Claim 3: Murase teaches a utilization of the battery system on a vehicle [0050]. The voltage, temperature, and charge curve are analyzed to compute a deterioration condition [0031-0037, 0071-0076]. The specifics to how the calculations are performed do not materially change the battery structural scope of the instant claim to preclude the teaching of the prior art. One having ordinary skill in the art at the time of invention would find the disclosure of the instant claims obvious over the disclosure of the prior art detection, control, and repackaging.
Murase would be motivated to incorporate the specifics taught by Waki in order to improve the calculations of efficiently creating new battery structures.
Claim 4: Murase teaches a charging of a battery [0031-0037, 0071-0076]. The location of charge is a method of charging limitation which does not further limit the structural scope of the instant claim as no nexus of connection or specifics to the structure are positively recited. The specifics to how the calculations are performed do not materially change the battery structural scope of the instant claim to preclude the teaching of the prior art. One having ordinary skill in the art at the time of invention would find the disclosure of the instant claims obvious over the disclosure of the prior art detection, control, and repackaging.
Murase would be motivated to incorporate the specifics taught by Waki in order to improve the calculations of efficiently creating new battery structures.
Claim 5-7: Murase teaches a recombination of cells based upon deterioration information [0071-0076]. The specifics to how the calculations are performed do not materially change the battery structural scope of the instant claim to preclude the teaching of the prior art. One having ordinary skill in the art at the time of invention would find the disclosure of the instant claims obvious over the disclosure of the prior art detection, control, and repackaging.
Murase would be motivated to incorporate the specifics taught by Waki in order to improve the calculations of efficiently creating new battery structures.
Claim 9: Murase teaches a battery assembly manufacturing which utilizes the information of information obtained by determining a deterioration calculation [0071-0081]. 
Murase would be motivated to incorporate the specifics taught by Waki in order to improve the calculations of efficiently creating new battery structures.
Claim 10-11: Murase teaches a battery pack comprising a plurality of batteries and memories associated thereto [Abstract]. The assembly includes instant claimed battery information processing apparatus to be a memory and detection [0029-0030]. The controller of the prior art teaches an analysis of different charge curves [Fig 9-10]. The controller of the prior art calculates a deterioration information based upon the voltage and charging characteristics [0031-0037]. Based upon the resulting deterioration curve, each battery is given a ranking for repackaging [0071-0076]. The computation [Fig 8] and re-assembly [Fig 7] with disclosure of calculation of deterioration and utilization of the calculation in a specific manner [0071-0082] obviate the general scope presented in the instant claim. The utilization is for a vehicle [0050].
Murase teaches a charge curve to distinguish batteries in need of reassembly, but does not clarify additional considerations for packing batteries. 
Waki teaches a method of producing a battery pack based upon the SOC of connected charge [Abstract]. The specific method of battery pack assembly is taught [0092-0126]. The prior art teaches calculations which overlap with the processing method limitations within the instant claim. The end resulting arrangement of the new batteries of Murase would be substantially the same as those of the instant claim; there is no showing of any differences in the instant claimed controller and the prior art method of operating or a critically resulting battery pack. It is interpreted that one having ordinary skill in the art at the time of filing would be motivated to incorporate the battery calculations of Waki into the controller memory of Murase in order to increase storage of the batteries [0007-0008].
Additionally, MPEP 2144.04 III Automating a manual activity is utilized as support for the claimed limitations being obviated by the prior art. The selecting process of selecting a re-assembled battery for suitable purposes is an obvious task as one having ordinary skill in the art would not be motivated to create unsuitable batteries or utilize an unsuitable battery for a desired task. The level of one having ordinary skill in the art is interpreted to be one having a bachelors degree in engineering and therefore would be more than capable of identifying suitable reused battery packs for intended purposes; this is further supported in that it is conventional in the art to have different external casings and terminal connections specific for intended purposes whereby one having ordinary skill in the art would be motivated to arrange used battery cells into containers that are capable of being identified for specific utilization through fitting means whereby specific batteries would not fit in unintended utilization devices. The specifics of the instant claim information obtaining device does not materially produce a critical or unexpected reordering of the battery cells over the recitation of the prior art and therefore is not allowable at this time. The specifics of the configuration and selection of suitable replacement is a natural motivation through the prior art recitation of reusing batteries; reusing batteries that are not suitable would be counterproductive. 

Claims 1-7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murase et al (PGPUB 2012/0015221) further in view of Tohara et al (PGPUB 2020/0292619).
Claim 1: Murase teaches a battery pack comprising a plurality of batteries and memories associated thereto [Abstract]. The assembly includes instant claimed battery information processing apparatus to be a memory and detection [0029-0030]. The controller of the prior art teaches an analysis of different charge curves [Fig 9-10]. The controller of the prior art calculates a deterioration information based upon the voltage and charging characteristics [0031-0037]. Based upon the resulting deterioration curve, each battery is given a ranking for repackaging [0071-0076]. Murase teaches a calculation of deterioration curve and a device for reassembling the cells based on a calculation thereof [Fig 7-8; 0071-0081]. The utilization is for a vehicle [0050].
Murase teaches a charge curve to distinguish batteries in need of reassembly, but does not clarify additional considerations for packing batteries. 
Tohara teaches a battery capacity estimation apparatus and hardware processors [Abstract]. The specific method of battery pack assembly is taught [0055-0077]. The prior art embodiment of calculations would enable overlapping considerations for the assembly to be substantially the same as that of the instant claim [0078-0127]. The prior art teaches calculations which overlap with the processing method limitations within the instant claim. The end resulting arrangement of the new batteries of Murase would be substantially the same as those of the instant claim; there is no showing of any differences in the instant claimed controller and the prior art method of operating or a critically resulting battery pack. It is interpreted that one having ordinary skill in the art at the time of filing would be motivated to incorporate the battery calculations of Tohara into the controller memory of Murase in order to improve the storage battery performance [0008-0009]. 
Additionally, MPEP 2144.04 III Automating a manual activity is utilized as support for the claimed limitations being obviated by the prior art. The selecting process of selecting a re-assembled battery for suitable purposes is an obvious task as one having ordinary skill in the art would not be motivated to create unsuitable batteries or utilize an unsuitable battery for a desired task. The level of one having ordinary skill in the art is interpreted to be one having a bachelors degree in engineering and therefore would be more than capable of identifying suitable reused battery packs for intended purposes; this is further supported in that it is conventional in the art to have different external casings and terminal connections specific for intended purposes whereby one having ordinary skill in the art would be motivated to arrange used battery cells into containers that are capable of being identified for specific utilization through fitting means whereby specific batteries would not fit in unintended utilization devices. The specifics of the instant claim information obtaining device does not materially produce a critical or unexpected reordering of the battery cells over the recitation of the prior art and therefore is not allowable at this time. The specifics of the configuration and selection of suitable replacement is a natural motivation through the prior art recitation of reusing batteries; reusing batteries that are not suitable would be counterproductive. 
Claim 2: Murase teaches a selection section (312) which is utilized in the repackaging (301) step [Fig 7-8]. The incorporation of different levels of category are interpreted to be for a first packaging, second packaging, and at least a throw away condition. One having ordinary skill in the art at the time of invention would find the disclosure of the instant claims obvious over the disclosure of the prior art detection, control, and repackaging.
Murase would be motivated to incorporate the specifics taught by Tohara in order to improve the calculations of efficiently creating new battery structures.
Claim 3: Murase teaches a utilization of the battery system on a vehicle [0050]. The voltage, temperature, and charge curve are analyzed to compute a deterioration condition [0031-0037, 0071-0076]. The specifics to how the calculations are performed do not materially change the battery structural scope of the instant claim to preclude the teaching of the prior art. One having ordinary skill in the art at the time of invention would find the disclosure of the instant claims obvious over the disclosure of the prior art detection, control, and repackaging.
Murase would be motivated to incorporate the specifics taught by Tohara in order to improve the calculations of efficiently creating new battery structures.
Claim 4: Murase teaches a charging of a battery [0031-0037, 0071-0076]. The location of charge is a method of charging limitation which does not further limit the structural scope of the instant claim as no nexus of connection or specifics to the structure are positively recited. The specifics to how the calculations are performed do not materially change the battery structural scope of the instant claim to preclude the teaching of the prior art. One having ordinary skill in the art at the time of invention would find the disclosure of the instant claims obvious over the disclosure of the prior art detection, control, and repackaging.
Murase would be motivated to incorporate the specifics taught by Tohara in order to improve the calculations of efficiently creating new battery structures.
Claim 5-7: Murase teaches a recombination of cells based upon deterioration information [0071-0076]. The specifics to how the calculations are performed do not materially change the battery structural scope of the instant claim to preclude the teaching of the prior art. One having ordinary skill in the art at the time of invention would find the disclosure of the instant claims obvious over the disclosure of the prior art detection, control, and repackaging.
Murase would be motivated to incorporate the specifics taught by Tohara in order to improve the calculations of efficiently creating new battery structures.
Claim 9: Murase teaches a battery assembly manufacturing which utilizes the information of information obtained by determining a deterioration calculation [0071-0081].
Murase would be motivated to incorporate the specifics taught by Tohara in order to improve the calculations of efficiently creating new battery structures.
Claim 10-11: Murase teaches a battery pack comprising a plurality of batteries and memories associated thereto [Abstract]. The assembly includes instant claimed battery information processing apparatus to be a memory and detection [0029-0030]. The controller of the prior art teaches an analysis of different charge curves [Fig 9-10]. The controller of the prior art calculates a deterioration information based upon the voltage and charging characteristics [0031-0037]. Based upon the resulting deterioration curve, each battery is given a ranking for repackaging [0071-0076]. The computation [Fig 8] and re-assembly [Fig 7] with disclosure of calculation of deterioration and utilization of the calculation in a specific manner [0071-0082] obviate the general scope presented in the instant claim. The utilization is for a vehicle [0050].
Murase teaches a charge curve to distinguish batteries in need of reassembly, but does not clarify additional considerations for packing batteries. 
Tohara teaches a battery capacity estimation apparatus and hardware processors [Abstract]. The specific method of battery pack assembly is taught [0055-0077]. The prior art embodiment of calculations would enable overlapping considerations for the assembly to be substantially the same as that of the instant claim [0078-0127]. The prior art teaches calculations which overlap with the processing method limitations within the instant claim. The end resulting arrangement of the new batteries of Murase would be substantially the same as those of the instant claim; there is no showing of any differences in the instant claimed controller and the prior art method of operating or a critically resulting battery pack. It is interpreted that one having ordinary skill in the art at the time of filing would be motivated to incorporate the battery calculations of Tohara into the controller memory of Murase in order to improve the storage battery performance [0008-0009].
Additionally, MPEP 2144.04 III Automating a manual activity is utilized as support for the claimed limitations being obviated by the prior art. The selecting process of selecting a re-assembled battery for suitable purposes is an obvious task as one having ordinary skill in the art would not be motivated to create unsuitable batteries or utilize an unsuitable battery for a desired task. The level of one having ordinary skill in the art is interpreted to be one having a bachelors degree in engineering and therefore would be more than capable of identifying suitable reused battery packs for intended purposes; this is further supported in that it is conventional in the art to have different external casings and terminal connections specific for intended purposes whereby one having ordinary skill in the art would be motivated to arrange used battery cells into containers that are capable of being identified for specific utilization through fitting means whereby specific batteries would not fit in unintended utilization devices. The specifics of the instant claim information obtaining device does not materially produce a critical or unexpected reordering of the battery cells over the recitation of the prior art and therefore is not allowable at this time. The specifics of the configuration and selection of suitable replacement is a natural motivation through the prior art recitation of reusing batteries; reusing batteries that are not suitable would be counterproductive. 

Claims 1-7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murase et al (PGPUB 2012/0015221) further in view of Hatano et al (PGPUB 2019/0229539).
Claim 1: Murase teaches a battery pack comprising a plurality of batteries and memories associated thereto [Abstract]. The assembly includes instant claimed battery information processing apparatus to be a memory and detection [0029-0030]. The controller of the prior art teaches an analysis of different charge curves [Fig 9-10]. The controller of the prior art calculates a deterioration information based upon the voltage and charging characteristics [0031-0037]. Based upon the resulting deterioration curve, each battery is given a ranking for repackaging [0071-0076]. Murase teaches a calculation of deterioration curve and a device for reassembling the cells based on a calculation thereof [Fig 7-8; 0071-0081]. The utilization is for a vehicle [0050].
Murase teaches a charge curve to distinguish batteries in need of reassembly, but does not clarify additional considerations for packing batteries. 
Hatano teaches a polarization elimination time period and specific estimation of the OCV whereby the deterioration rate of a battery is measured [Abstract].  The specific method of battery pack assembly is taught [0022-0044]. The prior art teaches calculations based on the state of charge to analyze the deterioration of the cells [0066-0094]. The calculations of and operations in their entirety are relied upon for teaching the instant claimed resulting structural assembly. The prior art teaches calculations which overlap with the processing method limitations within the instant claim. The end resulting arrangement of the new batteries of Murase would be substantially the same as those of the instant claim; there is no showing of any differences in the instant claimed controller and the prior art method of operating or a critically resulting battery pack. It is interpreted that one having ordinary skill in the art at the time of filing would be motivated to incorporate the battery calculations of Hatano in order to increase the accuracy of determining the state of the battery. 
Additionally, MPEP 2144.04 III Automating a manual activity is utilized as support for the claimed limitations being obviated by the prior art. The selecting process of selecting a re-assembled battery for suitable purposes is an obvious task as one having ordinary skill in the art would not be motivated to create unsuitable batteries or utilize an unsuitable battery for a desired task. The level of one having ordinary skill in the art is interpreted to be one having a bachelors degree in engineering and therefore would be more than capable of identifying suitable reused battery packs for intended purposes; this is further supported in that it is conventional in the art to have different external casings and terminal connections specific for intended purposes whereby one having ordinary skill in the art would be motivated to arrange used battery cells into containers that are capable of being identified for specific utilization through fitting means whereby specific batteries would not fit in unintended utilization devices. The specifics of the instant claim information obtaining device does not materially produce a critical or unexpected reordering of the battery cells over the recitation of the prior art and therefore is not allowable at this time. The specifics of the configuration and selection of suitable replacement is a natural motivation through the prior art recitation of reusing batteries; reusing batteries that are not suitable would be counterproductive. 
Claim 2: Murase teaches a selection section (312) which is utilized in the repackaging (301) step [Fig 7-8]. The incorporation of different levels of category are interpreted to be for a first packaging, second packaging, and at least a throw away condition. One having ordinary skill in the art at the time of invention would find the disclosure of the instant claims obvious over the disclosure of the prior art detection, control, and repackaging.
Murase would be motivated to incorporate the specifics taught by Hatano in order to improve the calculations of efficiently creating new battery structures.
Claim 3: Murase teaches a utilization of the battery system on a vehicle [0050]. The voltage, temperature, and charge curve are analyzed to compute a deterioration condition [0031-0037, 0071-0076]. The specifics to how the calculations are performed do not materially change the battery structural scope of the instant claim to preclude the teaching of the prior art. One having ordinary skill in the art at the time of invention would find the disclosure of the instant claims obvious over the disclosure of the prior art detection, control, and repackaging.
Murase would be motivated to incorporate the specifics taught by Hatano in order to improve the calculations of efficiently creating new battery structures.
Claim 4: Murase teaches a charging of a battery [0031-0037, 0071-0076]. The location of charge is a method of charging limitation which does not further limit the structural scope of the instant claim as no nexus of connection or specifics to the structure are positively recited. The specifics to how the calculations are performed do not materially change the battery structural scope of the instant claim to preclude the teaching of the prior art. One having ordinary skill in the art at the time of invention would find the disclosure of the instant claims obvious over the disclosure of the prior art detection, control, and repackaging.
Murase would be motivated to incorporate the specifics taught by Hatano in order to improve the calculations of efficiently creating new battery structures.
Claim 5-7: Murase teaches a recombination of cells based upon deterioration information [0071-0076]. The specifics to how the calculations are performed do not materially change the battery structural scope of the instant claim to preclude the teaching of the prior art. One having ordinary skill in the art at the time of invention would find the disclosure of the instant claims obvious over the disclosure of the prior art detection, control, and repackaging.
Murase would be motivated to incorporate the specifics taught by Hatano in order to improve the calculations of efficiently creating new battery structures.
Claim 9: Murase teaches a battery assembly manufacturing which utilizes the information of information obtained by determining a deterioration calculation [0071-0081].
Murase would be motivated to incorporate the specifics taught by Hatano in order to improve the calculations of efficiently creating new battery structures.
Claim 10-11: Murase teaches a battery pack comprising a plurality of batteries and memories associated thereto [Abstract]. The assembly includes instant claimed battery information processing apparatus to be a memory and detection [0029-0030]. The controller of the prior art teaches an analysis of different charge curves [Fig 9-10]. The controller of the prior art calculates a deterioration information based upon the voltage and charging characteristics [0031-0037]. Based upon the resulting deterioration curve, each battery is given a ranking for repackaging [0071-0076]. The computation [Fig 8] and re-assembly [Fig 7] with disclosure of calculation of deterioration and utilization of the calculation in a specific manner [0071-0082] obviate the general scope presented in the instant claim. The utilization is for a vehicle [0050].
Murase teaches a charge curve to distinguish batteries in need of reassembly, but does not clarify additional considerations for packing batteries. 
Hatano teaches a polarization elimination time period and specific estimation of the OCV whereby the deterioration rate of a battery is measured [Abstract].  The specific method of battery pack assembly is taught [0022-0044]. The prior art teaches calculations based on the state of charge to analyze the deterioration of the cells [0066-0094]. The calculations of and operations in their entirety are relied upon for teaching the instant claimed resulting structural assembly. The prior art teaches calculations which overlap with the processing method limitations within the instant claim. The end resulting arrangement of the new batteries of Murase would be substantially the same as those of the instant claim; there is no showing of any differences in the instant claimed controller and the prior art method of operating or a critically resulting battery pack. It is interpreted that one having ordinary skill in the art at the time of filing would be motivated to incorporate the battery calculations of Hatano in order to increase the accuracy of determining the state of the battery. 
Additionally, MPEP 2144.04 III Automating a manual activity is utilized as support for the claimed limitations being obviated by the prior art. The selecting process of selecting a re-assembled battery for suitable purposes is an obvious task as one having ordinary skill in the art would not be motivated to create unsuitable batteries or utilize an unsuitable battery for a desired task. The level of one having ordinary skill in the art is interpreted to be one having a bachelors degree in engineering and therefore would be more than capable of identifying suitable reused battery packs for intended purposes; this is further supported in that it is conventional in the art to have different external casings and terminal connections specific for intended purposes whereby one having ordinary skill in the art would be motivated to arrange used battery cells into containers that are capable of being identified for specific utilization through fitting means whereby specific batteries would not fit in unintended utilization devices. The specifics of the instant claim information obtaining device does not materially produce a critical or unexpected reordering of the battery cells over the recitation of the prior art and therefore is not allowable at this time. The specifics of the configuration and selection of suitable replacement is a natural motivation through the prior art recitation of reusing batteries; reusing batteries that are not suitable would be counterproductive. 

Claims 1-7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murase et al (PGPUB 2012/0015221) further in view of Furukawa et al (PGPUB 2020/0033415).
Claim 1: Murase teaches a battery pack comprising a plurality of batteries and memories associated thereto [Abstract]. The assembly includes instant claimed battery information processing apparatus to be a memory and detection [0029-0030]. The controller of the prior art teaches an analysis of different charge curves [Fig 9-10]. The controller of the prior art calculates a deterioration information based upon the voltage and charging characteristics [0031-0037]. Based upon the resulting deterioration curve, each battery is given a ranking for repackaging [0071-0076]. Murase teaches a calculation of deterioration curve and a device for reassembling the cells based on a calculation thereof [Fig 7-8; 0071-0081]. The utilization is for a vehicle [0050].
Murase teaches a charge curve to distinguish batteries in need of reassembly, but does not clarify additional considerations for packing batteries. 
Furukawa teaches an SOC estimation device that utilizes the SOC and OCV [Abstract].  The specific method of battery pack assembly is taught [0022-0044]. The prior art teaches a change in charge curve to be detected by the calculations [0063-0064]. The specific calculations are taught to accurately detect the state of the deterioration [0066-0073]. The SOC is utilized in the calculations [0084-0129]. The prior art teaches calculations which overlap with the processing method limitations within the instant claim. The end resulting arrangement of the new batteries of Murase would be substantially the same as those of the instant claim; there is no showing of any differences in the instant claimed controller and the prior art method of operating or a critically resulting battery pack. It is interpreted that one having ordinary skill in the art at the time of filing would be motivated to incorporate the battery calculations of Furukawa in order to improve the accuracy of the SOC estimation [0009]. 
Additionally, MPEP 2144.04 III Automating a manual activity is utilized as support for the claimed limitations being obviated by the prior art. The selecting process of selecting a re-assembled battery for suitable purposes is an obvious task as one having ordinary skill in the art would not be motivated to create unsuitable batteries or utilize an unsuitable battery for a desired task. The level of one having ordinary skill in the art is interpreted to be one having a bachelors degree in engineering and therefore would be more than capable of identifying suitable reused battery packs for intended purposes; this is further supported in that it is conventional in the art to have different external casings and terminal connections specific for intended purposes whereby one having ordinary skill in the art would be motivated to arrange used battery cells into containers that are capable of being identified for specific utilization through fitting means whereby specific batteries would not fit in unintended utilization devices. The specifics of the instant claim information obtaining device does not materially produce a critical or unexpected reordering of the battery cells over the recitation of the prior art and therefore is not allowable at this time. The specifics of the configuration and selection of suitable replacement is a natural motivation through the prior art recitation of reusing batteries; reusing batteries that are not suitable would be counterproductive. 
Claim 2: Murase teaches a selection section (312) which is utilized in the repackaging (301) step [Fig 7-8]. The incorporation of different levels of category are interpreted to be for a first packaging, second packaging, and at least a throw away condition. One having ordinary skill in the art at the time of invention would find the disclosure of the instant claims obvious over the disclosure of the prior art detection, control, and repackaging.
Murase would be motivated to incorporate the specifics taught by Furukawa in order to improve the calculations of efficiently creating new battery structures.
Claim 3: Murase teaches a utilization of the battery system on a vehicle [0050]. The voltage, temperature, and charge curve are analyzed to compute a deterioration condition [0031-0037, 0071-0076]. The specifics to how the calculations are performed do not materially change the battery structural scope of the instant claim to preclude the teaching of the prior art. One having ordinary skill in the art at the time of invention would find the disclosure of the instant claims obvious over the disclosure of the prior art detection, control, and repackaging.
Murase would be motivated to incorporate the specifics taught by Furukawa in order to improve the calculations of efficiently creating new battery structures.
Claim 4: Murase teaches a charging of a battery [0031-0037, 0071-0076]. The location of charge is a method of charging limitation which does not further limit the structural scope of the instant claim as no nexus of connection or specifics to the structure are positively recited. The specifics to how the calculations are performed do not materially change the battery structural scope of the instant claim to preclude the teaching of the prior art. One having ordinary skill in the art at the time of invention would find the disclosure of the instant claims obvious over the disclosure of the prior art detection, control, and repackaging.
Murase would be motivated to incorporate the specifics taught by Furukawa in order to improve the calculations of efficiently creating new battery structures.
Claim 5-7: Murase teaches a recombination of cells based upon deterioration information [0071-0076]. The specifics to how the calculations are performed do not materially change the battery structural scope of the instant claim to preclude the teaching of the prior art. One having ordinary skill in the art at the time of invention would find the disclosure of the instant claims obvious over the disclosure of the prior art detection, control, and repackaging.
Murase would be motivated to incorporate the specifics taught by Furukawa in order to improve the calculations of efficiently creating new battery structures.
Claim 9: Murase teaches a battery assembly manufacturing which utilizes the information of information obtained by determining a deterioration calculation [0071-0081].
Murase would be motivated to incorporate the specifics taught by Furukawa in order to improve the calculations of efficiently creating new battery structures.
Claim 10-11: Murase teaches a battery pack comprising a plurality of batteries and memories associated thereto [Abstract]. The assembly includes instant claimed battery information processing apparatus to be a memory and detection [0029-0030]. The controller of the prior art teaches an analysis of different charge curves [Fig 9-10]. The controller of the prior art calculates a deterioration information based upon the voltage and charging characteristics [0031-0037]. Based upon the resulting deterioration curve, each battery is given a ranking for repackaging [0071-0076]. The computation [Fig 8] and re-assembly [Fig 7] with disclosure of calculation of deterioration and utilization of the calculation in a specific manner [0071-0082] obviate the general scope presented in the instant claim. The utilization is for a vehicle [0050].
Murase teaches a charge curve to distinguish batteries in need of reassembly, but does not clarify additional considerations for packing batteries. 
Furukawa teaches an SOC estimation device that utilizes the SOC and OCV [Abstract].  The specific method of battery pack assembly is taught [0022-0044]. The prior art teaches a change in charge curve to be detected by the calculations [0063-0064]. The specific calculations are taught to accurately detect the state of the deterioration [0066-0073]. The SOC is utilized in the calculations [0084-0129]. The prior art teaches calculations which overlap with the processing method limitations within the instant claim. The end resulting arrangement of the new batteries of Murase would be substantially the same as those of the instant claim; there is no showing of any differences in the instant claimed controller and the prior art method of operating or a critically resulting battery pack. It is interpreted that one having ordinary skill in the art at the time of filing would be motivated to incorporate the battery calculations of Furukawa in order to improve the accuracy of the SOC estimation [0009]. 
Additionally, MPEP 2144.04 III Automating a manual activity is utilized as support for the claimed limitations being obviated by the prior art. The selecting process of selecting a re-assembled battery for suitable purposes is an obvious task as one having ordinary skill in the art would not be motivated to create unsuitable batteries or utilize an unsuitable battery for a desired task. The level of one having ordinary skill in the art is interpreted to be one having a bachelors degree in engineering and therefore would be more than capable of identifying suitable reused battery packs for intended purposes; this is further supported in that it is conventional in the art to have different external casings and terminal connections specific for intended purposes whereby one having ordinary skill in the art would be motivated to arrange used battery cells into containers that are capable of being identified for specific utilization through fitting means whereby specific batteries would not fit in unintended utilization devices. The specifics of the instant claim information obtaining device does not materially produce a critical or unexpected reordering of the battery cells over the recitation of the prior art and therefore is not allowable at this time. The specifics of the configuration and selection of suitable replacement is a natural motivation through the prior art recitation of reusing batteries; reusing batteries that are not suitable would be counterproductive. 

Claims 1-7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murase et al (PGPUB 2012/0015221) further in view of Okumura et al (PGPUB 2008/0315835).
Claim 1: Murase teaches a battery pack comprising a plurality of batteries and memories associated thereto [Abstract]. The assembly includes instant claimed battery information processing apparatus to be a memory and detection [0029-0030]. The controller of the prior art teaches an analysis of different charge curves [Fig 9-10]. The controller of the prior art calculates a deterioration information based upon the voltage and charging characteristics [0031-0037]. Based upon the resulting deterioration curve, each battery is given a ranking for repackaging [0071-0076]. Murase teaches a calculation of deterioration curve and a device for reassembling the cells based on a calculation thereof [Fig 7-8; 0071-0081]. The utilization is for a vehicle [0050].
Murase teaches a charge curve to distinguish batteries in need of reassembly, but does not clarify additional considerations for packing batteries. 
Okumura teaches a back pack production method and battery pack designed to suppress defects such as overcharging or over-discharging through the selecting process of used secondary batteries [Abstract]. The method of measuring the SOC of the individual batteries and organization is taught by Okumura [0012-0026]. Through the explicit calculations and organization of cells to be arranged together, the instant claim language pertaining to the battery information obtaining device is obviated; the resulting effect of Okumura is used batteries re-organized in substantially the same manner as that of the instant claim. Okumura teaches the selecting and assembling process [0053-0072] meets the specifics of the instant claim as the end resulting assembly is met by the disclosure of the prior art. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the mechanism for selecting the arrangement of used batteries of Murase to include SOC considerations as taught by Okumura in order to produce desirable batteries that are more capable of suppressing defects due to overcharging and overdischarging [0023-0025].
Additionally, MPEP 2144.04 III Automating a manual activity is utilized as support for the claimed limitations being obviated by the prior art. The selecting process of selecting a re-assembled battery for suitable purposes is an obvious task as one having ordinary skill in the art would not be motivated to create unsuitable batteries or utilize an unsuitable battery for a desired task. The level of one having ordinary skill in the art is interpreted to be one having a bachelors degree in engineering and therefore would be more than capable of identifying suitable reused battery packs for intended purposes; this is further supported in that it is conventional in the art to have different external casings and terminal connections specific for intended purposes whereby one having ordinary skill in the art would be motivated to arrange used battery cells into containers that are capable of being identified for specific utilization through fitting means whereby specific batteries would not fit in unintended utilization devices. The specifics of the instant claim information obtaining device does not materially produce a critical or unexpected reordering of the battery cells over the recitation of the prior art and therefore is not allowable at this time. The specifics of the configuration and selection of suitable replacement is a natural motivation through the prior art recitation of reusing batteries; reusing batteries that are not suitable would be counterproductive. 
Claim 2: Murase teaches a selection section (312) which is utilized in the repackaging (301) step [Fig 7-8]. The incorporation of different levels of category are interpreted to be for a first packaging, second packaging, and at least a throw away condition. One having ordinary skill in the art at the time of invention would find the disclosure of the instant claims obvious over the disclosure of the prior art detection, control, and repackaging.
Murase would be motivated to incorporate the specifics taught by Tohara in order to improve the calculations of efficiently creating new battery structures.
Claim 3: Murase teaches a utilization of the battery system on a vehicle [0050]. The voltage, temperature, and charge curve are analyzed to compute a deterioration condition [0031-0037, 0071-0076]. The specifics to how the calculations are performed do not materially change the battery structural scope of the instant claim to preclude the teaching of the prior art. One having ordinary skill in the art at the time of invention would find the disclosure of the instant claims obvious over the disclosure of the prior art detection, control, and repackaging.
Murase would be motivated to incorporate the specifics taught by Tohara in order to improve the calculations of efficiently creating new battery structures.
Claim 4: Murase teaches a charging of a battery [0031-0037, 0071-0076]. The location of charge is a method of charging limitation which does not further limit the structural scope of the instant claim as no nexus of connection or specifics to the structure are positively recited. The specifics to how the calculations are performed do not materially change the battery structural scope of the instant claim to preclude the teaching of the prior art. One having ordinary skill in the art at the time of invention would find the disclosure of the instant claims obvious over the disclosure of the prior art detection, control, and repackaging.
Murase would be motivated to incorporate the specifics taught by Tohara in order to improve the calculations of efficiently creating new battery structures.
Claim 5-7: Murase teaches a recombination of cells based upon deterioration information [0071-0076]. The specifics to how the calculations are performed do not materially change the battery structural scope of the instant claim to preclude the teaching of the prior art. One having ordinary skill in the art at the time of invention would find the disclosure of the instant claims obvious over the disclosure of the prior art detection, control, and repackaging.
Murase would be motivated to incorporate the specifics taught by Tohara in order to improve the calculations of efficiently creating new battery structures.
Claim 9: Murase teaches a battery assembly manufacturing which utilizes the information of information obtained by determining a deterioration calculation [0071-0081].
Murase would be motivated to incorporate the specifics taught by Tohara in order to improve the calculations of efficiently creating new battery structures.
Claim 10-11: Murase teaches a battery pack comprising a plurality of batteries and memories associated thereto [Abstract]. The assembly includes instant claimed battery information processing apparatus to be a memory and detection [0029-0030]. The controller of the prior art teaches an analysis of different charge curves [Fig 9-10]. The controller of the prior art calculates a deterioration information based upon the voltage and charging characteristics [0031-0037]. Based upon the resulting deterioration curve, each battery is given a ranking for repackaging [0071-0076]. The computation [Fig 8] and re-assembly [Fig 7] with disclosure of calculation of deterioration and utilization of the calculation in a specific manner [0071-0082] obviate the general scope presented in the instant claim. The utilization is for a vehicle [0050].
Murase teaches a charge curve to distinguish batteries in need of reassembly, but does not clarify additional considerations for packing batteries. 
Okumura teaches a back pack production method and battery pack designed to suppress defects such as overcharging or over-discharging through the selecting process of used secondary batteries [Abstract]. The method of measuring the SOC of the individual batteries and organization is taught by Okumura [0012-0026]. Through the explicit calculations and organization of cells to be arranged together, the instant claim language pertaining to the battery information obtaining device is obviated; the resulting effect of Okumura is used batteries re-organized in substantially the same manner as that of the instant claim. Okumura teaches the selecting and assembling process [0053-0072] meets the specifics of the instant claim as the end resulting assembly is met by the disclosure of the prior art. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the mechanism for selecting the arrangement of used batteries of Murase to include SOC considerations as taught by Okumura in order to produce desirable batteries that are more capable of suppressing defects due to overcharging and overdischarging [0023-0025].
Additionally, MPEP 2144.04 III Automating a manual activity is utilized as support for the claimed limitations being obviated by the prior art. The selecting process of selecting a re-assembled battery for suitable purposes is an obvious task as one having ordinary skill in the art would not be motivated to create unsuitable batteries or utilize an unsuitable battery for a desired task. The level of one having ordinary skill in the art is interpreted to be one having a bachelors degree in engineering and therefore would be more than capable of identifying suitable reused battery packs for intended purposes; this is further supported in that it is conventional in the art to have different external casings and terminal connections specific for intended purposes whereby one having ordinary skill in the art would be motivated to arrange used battery cells into containers that are capable of being identified for specific utilization through fitting means whereby specific batteries would not fit in unintended utilization devices. The specifics of the instant claim information obtaining device does not materially produce a critical or unexpected reordering of the battery cells over the recitation of the prior art and therefore is not allowable at this time. The specifics of the configuration and selection of suitable replacement is a natural motivation through the prior art recitation of reusing batteries; reusing batteries that are not suitable would be counterproductive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al (PGPUB 2019/0329668): Li teaches in Fig 4 an used battery pack that assesses the state of the current battery pack data, outputs the data, and presents the data back for a client to replace batteries in a vehicle [Fig 4]. Calculations are based on SOC [0016-0026].
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343. The examiner can normally be reached M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723